Sn the Guited States Court of Federal Clanns

OFFICE OF SPECIAL MASTERS
No. 19-1743V
Filed: August 23, 2022
UNPUBLISHED

 

MICHELLE BRESLIN,

Petitioner,
Joint Stipulation on Damages;

Influenza (“Flu”) vaccine; Lipoma

V.

SECRETARY OF HEALTH AND
HUMAN SERVICES,

Respondent.

 

 

Bridget McCullough, Muller Brazil, LLP, Dresher, PA, for petitioner.
Katherine Carr Esposito , U.S. Department of Justice, Washington, DC, for respondent.

DECISION ON JOINT STIPULATION"

On November 12, 2019, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,* (the
“Vaccine Act”). Petitioner alleges that she suffered a deltoid intramuscular lipoma.
Petition at 2; Stipulation, filed August 23, 2022, at 4. Petitioner further alleges that
she has experienced the residual effects of her condition for more than six months, that
there has been no prior award or settlement of a civil action for damages as a result of
her condition, and that her vaccine was administered in the United States. Petition at 4;
Stipulation at J] 3-5. “Respondent denies that the flu vaccine caused petitioner's
lipoma, or any other injury; and denies that her current condition is a sequelae of a
vaccine-related injury.” Stipulation at J] 6.

Nevertheless, on August 23, 2022, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. | find the stipulation

 

1 Because this decision contains a reasoned explanation for the special master’s action in this case, it will
be posted on the United States Court of Federal Claims’ website in accordance with the E-Government
Act of 2002. See 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
Internet. In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact
medical or other information the disclosure of which would constitute an unwarranted invasion of privacy.
If the special master, upon review, agrees that the identified material fits within this definition, it will be
redacted from public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
reasonable and adopt it as the decision of the Court in awarding damages, on the terms
set forth therein.

Pursuant to the terms stated in the attached Stipulation, | award the following
compensation:

A lump sum of $32,500.00 in the form of a check payable to petitioner.
Stipulation at J 8. This amount represents compensation for all items of
damages that would be available under § 15(a). /d.

In the absence of a motion for review filed pursuant to RCFC Appendix B, the
clerk of the court is directed to enter judgment in accordance with this decision. *

ITIS SO ORDERED.
s/Daniel T. Horner

Daniel T. Horner
Special Master

 

? Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
IN THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

 

 

)
MICHELLE BRESLIN, )
)
Petitioner, )
) No. 19-1743V
v. ) Special Master Horner
)
SECRETARY OF HEALTH AND HUMAN _ )
SERVICES, )
)
Respondent. )
)
STIPULATION

The parties hereby stipulate to the following matters:

1. Petitioner, Michelle Breslin, filed a petition for vaccine compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the “Vaccine
Program”). The petition seeks compensation for injuries allegedly related to petitioner’s receipt
of an influenza (“flu”) vaccine, which is contained in the Vaccine Injury Table (the “Table’”’), 42
C.F.R. § 100.3 (a).

2. Petitioner received a flu vaccine in her left arm on October 19, 2018.

3. The vaccine was administered within the United States.

4. Petitioner alleges that she subsequently developed a lipoma of the left shoulder.
She further alleges that she has experienced residual effects of this injury for more than six
months.

5. Petitioner represents that there has been no prior award or settlement of a civil
action for damages on her behalf as a result of her condition.

6. Respondent denies that the flu vaccine caused petitioner’s lipoma, or any other

injury; and denies that her current condition is a sequelae of a vaccine-related injury.
7. Maintaining their above-stated positions, the parties nevertheless now agree that
the issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision consistent
with the terms of this Stipulation, and after petitioner has filed an election to receive
compensation pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human
Services will issue the following vaccine compensation payment:

A lump sum of $32,500.00 in the form of a check payable to petitioner. This amount

represents compensation for all damages that would be available under 42 U.S.C.

§ 300aa-15(a).

9. As soon as practicable after the entry of judgment on entitlement in this case, and
after petitioner has filed both a proper and timely election to receive compensation pursuant to
42 U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings
before the special master to award reasonable attorneys’ fees and costs incurred in proceeding
upon this petition.

10. Petitioner and her attorney represent that compensation to be provided pursuant to
this Stipulation is not for any items or services for which the Program is not primarily liable
under 42 U.S.C. § 300aa- 15(g), to the extent that payment has been made or can reasonably be
expected to be made under any State compensation programs, insurance policies, Federal or
State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.

11. Payment made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject

to the availability of sufficient statutory funds.
12. The parties and their attorneys further agree and stipulate that, except for any
award for attorneys’ fees, and litigation costs, the money provided pursuant to this Stipulation
will be used solely for the benefit of petitioner as contemplated by a strict construction of 42
U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C. § 300aa-15(g) and (h).

13. In return for the payments described in paragraphs 8 and 9, petitioner, in her
individual capacity and on behalf of her heirs, executors, administrators, successors or assigns,
does forever irrevocably and unconditionally release, acquit and discharge the United States and
the Secretary of Health and Human Services from any and all actions or causes of action
(including agreements, judgments, claims, damages, loss of services, expenses and all demands
of whatever kind or nature) that have been brought, could have been brought, or could be timely
brought in the Court of Federal Claims, under the National Vaccine Injury Compensation
Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all
known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting
from, or alleged to have resulted from a flu vaccine administered on October 19, 2018, as alleged
by petitioner in a petition for vaccine compensation filed on or about November 12, 2019, in the
United States Court of Federal Claims as petition No. 19-1743.

14. _‘ If petitioner should die prior to entry of judgment, this agreement shall be
voidable upon proper notice to the Court on behalf of either or both of the parties.

15. If the special master fails to issue a decision in complete conformity with the
terms of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity
with a decision that is in complete conformity with the terms of this Stipulation, then the parties’

settlement and this Stipulation shall be voidable at the sole discretion of either party.
16. This Stipulation expresses a full and complete negotiated settlement of liability
and damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended,
except as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of
the parties hereto to make any payment or to do any act or thing other than is herein expressly
stated and clearly agreed to. The parties further agree and understand that the award described in
this Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or
amount of damages, and further, that a change in the nature of the injury or condition or in the
items of compensation sought, is not grounds to modify or revise this agreement.

17. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that petitioner sustained a lipoma; that the flu vaccine
caused petitioner’s alleged injuries, or any other injury; or that her current condition is a sequelae
of a vaccine-related injury.

18. All rights and obligations of petitioner hereunder shall apply equally to
petitioner’s heirs, executors, administrators, successors, and/or assigns.

END OF STIPULATION

MSR
Respectfully submitted,

PETITIONER:

   

MICHELLE BRESLIN

ATTORNEY OF RECORD FOR
PETITIONER:

    

715 Twinning Road, Suité308
Dresher, PA 19025
(215) 885-1655

bridvetaanyyaveinclayercom

AUTHORIZED REPRESENTATIVE
OF THE SECRETARY OF HEALTH

AND HUMAN SERVICES:
George R. Grimes -  Disrtatty signed by George R
Grimes -S14
$14 Date: 2022 08.03 09:05:03 -O4'00"

CDR GEORGE REED GRIMES, MD, MPH
Director, Division of Injury
Compensation Programs
Health Systems Bureau
Health Resources and Services
Administration
U.S. Department of Health
and Human Services
5600 Fishers Lane, 0O8N146B
Rockville, MD 20857

Dated: > 25 22

AUTHORIZED REPRESENTATIVE
OF THE ATTORNEY GENERAL:

pd tbethan YL Poe pr
HEATHER L. PEARLMAN

Deputy Director

Civil Division

U.S, Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, IX? 20044-0146

ATTORNEY OF RECORD FOR
RESPONDENT;

dyn S/ “
KATHERINE C. ESPOSITO
Trial Attorney

Yorts Branch

Civil Division

U.S. Department af Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146
(202) 305-3774

hathering espasite a usdoy.giny